930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Eric W. REIMERS, and Sun Mountain Sports, Inc., Plaintiffs-Appellees,v.VOIT SPORTS, INC., Defendant-Appellant.
No. 91-1044.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1990.
ORDER

1
Upon review of the order of the Clerk of the United States District Court for the District of Nevada,

IT IS ORDERED THAT:

2
(1) Appeal no. 91-1044 is dismissed without prejudice.


3
(2) The case is remanded to the district court to permit the district court to consider plaintiffs' request for clarification of the injunctive order.